Citation Nr: 1343068	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  10-31 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to Post 9/11-Chapter 33 education benefits.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The appellant served with the Navel Reserves, including periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a December 2009 decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2011, a travel board hearing was held before the undersigned in St. Petersburg, Florida.  A transcript of the hearing is associated with the Veteran's education file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The appellant contends that he has sufficient periods of service so that he is eligible for Chapter 33, Post 9/11, education benefits.  During his hearing before the undersigned, he submitted additional documentation regarding his dates of active duty and ACDUTRA and stated that he believed that he had already been found eligible for such benefits, but that the notification had not yet reached him.  He did not waive RO consideration of the additional evidence submitted.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should attempt to verify the appellant's periods of active duty, ACDUTRA and INACDUTRA in the U.S. Navy Reserves.  The AMC/RO should obtain personnel records for all periods of active duty, ACDUTRA and INACDUTRA by contacting the appropriate agency, to include the Army Human Resources Command (HRC), the National Personnel Records Center (NPRC), or any other appropriate agency. If any further personnel records are available, the AMC/RO should procure them for the record. 

2.  Thereafter, the RO/AMC should readjudicate the issue on appeal.  If the determination remains unfavorable to the appellant, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim.  The appellant should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

